IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Southpointe Golf Club, Inc.             :
                                        :
                 v.                     :
                                        :
Board of Supervisors of Cecil Township, :
and Southpointe Golf Club, Inc.         :
                                        :
                 v.                     :         No. 148 C.D. 2020
                                        :
Zoning Hearing Board of Township        :
of Cecil                                :
                                        :
Appeal of: Southpointe Golf Club, Inc. :


PER CURIAM                              ORDER


             NOW, April 12, 2021, having considered Appellee Board of

Supervisors of Cecil Township’s application for reargument and Appellant’s answer

in response thereto, the application is denied.